Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 11 September 2020 for application number 17/017,743. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-6 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  9/11/20; 12/1/20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bross et al. (Non-Patent Literature titled “Versatile Video Coding (Draft 6)”).
Regarding claim 1, Bross discloses a video decoding apparatus for decoding an encoded image, the video decoding apparatus comprising: a matrix reference pixel derivation circuitry that derives reference samples by using top neighboring samples and left neighboring samples of a current block, wherein each of the top neighboring samples and left neighboring samples is derived by performing a down-sampling process (p. 169, “…The MIP boundary downsampling process as specified in clause 8.4.5.2.2. is invoked…The reduced top and left boundary samples redT and redL are assigned to the boundary sample…”); 
a weight matrix derivation circuitry that derives a weight matrix, which is defined by using a prediction size, based on an intra prediction mode and a size index (p. 170, “…the weight matrix mWeight[x][y] with x = 0.2 * inSize - 1, y-0..predC * predC – 1 is derived by invoking the MIP weight matrix derivation process as specified in clause 8.4.5.2.3…”, where insize corresponds to size index); 

Regarding claim 2, see teachings of claim 1.  Bross further discloses wherein in a case that the first condition is false and in a case that a second condition, that (i) either the value of the target block width or the value of the target block height is equal to 4, or (ii) both the value of the target block width and the value of the target block height are equal to 8, is true, the size index is set to 1 and the prediction size is equal to 4 (this is a condition that is derivable from table 8-4 of p. 168-170).
Regarding claim 3, see teachings of claims 1 and 2.  Bross further discloses wherein in a case that the first condition is false and the second condition is false, the size index is set to 2 and the prediction size is equal to 8 (this is a condition that is derivable from table 8-4 (last line) of p. 168-170).
Regarding claim 4, see teachings of claim 1.  Bross further discloses wherein the prediction image is defined as a square matrix (Table 7-5 on p. 111; mode selections of “Overview of the design characteristics” on p. 1).
Regarding claims 5, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claims 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486